DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: The Examiner has changed. The new Examiner is looking forward to help the Applicant with prosecution of the current application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-14, 17-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 8-10, 13, 17-19 and 21 have been amended and claims 6-7, 11, 15-16, 20, 22 and 26-27 have been canceled and claim 28 has been newly added. The double patenting rejection is maintained until allowance of the claims. The 112 rejection has been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9-14 and 18-25 the instant Application No. 17/039,519 is rejected on the grounds of nonstatutory double patenting as being unpatentable over US Patent No. 10,834,449 as further noted is the map below. The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
Claims 8, 17 of the instant Application No. 17/039519 is rejected on the grounds of nonstatutory double patenting as being unpatentable over US Patent No. 10,834,449 in view of Seth (US 2013/0332604) as further noted is the map below. A person of ordinary skill in the art would conclude that the invention defined in the claim(s) of the instant application is an obvious variation of the invention defined in the claim(s) of the patent or patent application. It would obvious to one of ordinary skill in the art to modify the generic claim of the instant application by adding website as taught by Seth (US 2013/0332604) ¶0029/¶0072.

Instant Application No. 15/851,353
U.S. Patent No. 10,834,449

1. (Original) An apparatus comprising: 
a reporting message receiver to receive a first reporting message from a client device coupled to a residential gateway having an internet protocol (TP) address; 








an AME ID determiner to assign an audience measurement entity (AME) identifier (ID) to the IP address provided by the received first reporting message; 

a redirect instructor to send a redirect instruction to the client device to cause the client device to send a second reporting message to a database proprietor, the redirect instruction to include the AME identifier and the IP address; and 



a DP message reporting receiver to receive, in response to the redirect instruction, a third reporting message from the database proprietor that includes a database proprietor (DP) identifier.




Also Claim 10
Also Claim 19

1. An audience measurement apparatus comprising: 
access first cookie reporting messages received at an audience measurement entity (AME) based on beacon instructions executed at client devices associated with households through residential gateways associated with households, the first cookie reporting messages including AME cookies; identify Internet Protocol (IP) addresses of the residential gateways provided in the first cookie reporting messages; 


associate ones of the AME cookies of the first cookie reporting messages with respective ones of the IP addresses identified in the first cookie reporting messages; 

send second cookie reporting messages to a database proprietor (DP) via first redirect instructions provided to respective ones of the client devices; 
access third cookie reporting messages received at the audience measurement entity based on second redirect responses provided to ones of the client devices by the database proprietor, 

the third cookie reporting messages including the IP addresses and DP cookies associated with household identifiers of the households, the household identifiers generated by the database proprietor, the database proprietor being separate from a media delivery service that provides media associated with the media impressions; 


The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
2. (Original) The apparatus as defined in claim 1, further including a mapper to map the AME identifier, the IP address and the DP identifier in a linkage mapping record.


















Also Claim 11
Also Claim 20

1. … ; generate IP address-to-cookie mappings based on the IP address, the AME cookies, and the DP cookies; associate the household identifiers of the households with ones of the IP address-to-cookie mappings; and associate ones of the household identifiers to the logged media impressions based on IP addresses associated with the media impressions and based on the household identifiers associated with the ones of the IP address-to-cookie mappings.

2. The apparatus as defined by claim 1, further including a harmonization system to associate the IP addresses corresponding to the households with at least one of the AME cookies or the DP cookies corresponding to media accesses from the households to generate the IP address-to-cookie mappings.
The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
3. (Original) The apparatus as defined in claim 1, further including a demographic identifier retriever to request a demographic identifier from the database proprietor that is associated with the DP identifier.



Also Claim 12 is mapped the same.
Also Claim 21 is mapped the same.

6. The apparatus as defined in claim 5, further including accessing the demographic information from a database based on the household identifiers, the demographic information stored in the database in association with the household identifiers.
The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
4. (Original) The apparatus as defined in claim 3, wherein the DP message reporting receiver is to receive a DP cookie, and the demographic identifier includes a household identification (HH ID).










Also Claim 13 is mapped the same.

5. The apparatus as defined in claim 1, further including a demographic retriever to associate demographic information with the logged media impressions based on the household identifiers.

6. The apparatus as defined in claim 5, further including accessing the demographic information from a database based on the household identifiers, the demographic information stored in the database in association with the household identifiers.
The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
5. (Original) The apparatus as defined in claim 3, wherein a mapper is to map the AME identifier, the IP address, the DP identifier, and the demographic identifier in a linkage mapping record.



















Also Claim 14 is mapped the same.
Also Claim 23 is mapped the same.

2. The apparatus as defined by claim 1, further including a harmonization system to associate the IP addresses corresponding to the households with at least one of the AME cookies or the DP cookies corresponding to media accesses from the households to generate the IP address-to-cookie mappings.

5. The apparatus as defined in claim 1, further including a demographic retriever to associate demographic information with the logged media impressions based on the household identifiers.

6. The apparatus as defined in claim 5, further including accessing the demographic information from a database based on the household identifiers, the demographic information stored in the database in association with the household identifiers.

The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
8. (Original)The apparatus as defined in claim 1, wherein the reporting message receiver or the AME ID determiner is to receive a cookie reporting message associated with the AME that is based on beacon instructions from a website accessed from a web browser of the client device when receiving the first reporting message.










Also Claim 17 is mapped the same.

1. An audience measurement apparatus comprising: 
access first cookie reporting messages received at an audience measurement entity (AME) based on beacon instructions executed at client devices associated with households through residential gateways associated with households, the first cookie reporting messages including AME cookies; identify Internet Protocol (IP) addresses of the residential gateways provided in the first cookie reporting messages; associate ones of the AME cookies of the first cookie reporting messages with respective ones of the IP addresses identified in the first cookie reporting messages; 
A person of ordinary skill in the art would conclude that the invention defined in the claim(s) of the instant application is an obvious variation of the invention defined in the claim(s) of the patent or patent application. It would obvious to one of ordinary skill in the art to modify the generic claim of the instant application by adding website as taught by Seth (US 2013/0332604) ¶0029/¶0072.
9. (Original) The apparatus as defined in claim 1, wherein the AME ID determiner is to assign an AME cookie ID of an AME cookie to the IP address associated with the received first reporting message when assigning the AME identifier.











Also Claim 18 is mapped the same.
1. An audience measurement apparatus comprising: 
access first cookie reporting messages received at an audience measurement entity (AME) based on beacon instructions executed at client devices associated with households through residential gateways associated with households, the first cookie reporting messages including AME cookies; identify Internet Protocol (IP) addresses of the residential gateways provided in the first cookie reporting messages; associate ones of the AME cookies of the first cookie reporting messages with respective ones of the IP addresses identified in the first cookie reporting messages;
The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
24. (Original) The method as defined in claim 23, further including estimating a household composition in response to determining that the database proprietor does not have the demographic identifier corresponding to the DP identifier.


7. An apparatus as defined in claim 1, wherein the processor is to: identify a characteristic of a first IP address assigned to a first household without a database proprietor household identification; identify second IP addresses of the IP address-to-cookie mappings, the second IP addresses identified based on having the same characteristic of the first IP address; retrieve known household composition information corresponding to second households associated with the second IP addresses; and estimate a household composition of the first household associated with the first IP address based on the known household composition information associated with the second IP addresses.
The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.
25. (Original) The method as defined in claim 24, further including, in response to estimating the household composition: comparing the IP address of the client device with one or more IP addresses of the linkage mapping record; identifying one or more IP addresses of the linkage mapping record based on a first characteristic of the one or more IP addresses matching a second characteristic of the IP address; obtaining one or more database proprietor demographic identifiers associated with the one or more identified IP addresses; and mapping the IP address with the one or more database proprietor demographic identifiers associated with the one or more IP addresses.

7. An apparatus as defined in claim 1, wherein the processor is to: identify a characteristic of a first IP address assigned to a first household without a database proprietor household identification; identify second IP addresses of the IP address-to-cookie mappings, the second IP addresses identified based on having the same characteristic of the first IP address; retrieve known household composition information corresponding to second households associated with the second IP addresses; and estimate a household composition of the first household associated with the first IP address based on the known household composition information associated with the second IP addresses.
The instant application is comprehensively comparable to the patent application or patented claim(s) and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other. Therefore the noted claims of the instant application are anticipated by the mapped claim(s) of the patent application or patent stated.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 14, 17-19, 21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2012/0084828) in view of Seth (US 2013/0332604) and further in view of Whitehead (US 2008/0281699).
Regarding claim 1, Rowe teaches an apparatus comprising: 
reporting message receiver circuitry to receive a first reporting message from a client device coupled to a residential gateway having an internet protocol (IP) address (In Rowe ¶0024 a set top box (client) transmits viewing information to a provider (reporting message receiver), via a household router (residential gateway). When the viewing information is transmitted through the household router, and the IP address can be transmitted to the provider along with the viewing information (first reporting message). In ¶0056 the set top box reports TV viewing data to the log server/provider to be stored and associated with the IP address).
Rowe does not explicitly teach AME ID determiner circuitry to assign an audience measurement entity (AME) identifier (ID) to the IP address provided by the first reporting message without requiring the IP address to be associated with a user account registered with the AME; redirect instructor circuitry to send a redirect instruction to the client device to cause the client device to send a second reporting message to a database proprietor, the redirect instruction to include the AME identifier and the IP address; and DP message reporting receiver circuitry to receive, after the sending of the redirect instruction, a third reporting message from the database proprietor that includes a database proprietor (DP) identifier.  
Seth teaches AME ID determiner circuitry to assign an audience measurement entity (AME) identifier (ID) to the IP address provided by the received first reporting message (In Seth ¶0073 if the beacon request includes an AME cookie, the AME server determines whether the AME cookie is associated with e.g., mapped to a DP cookie value for the specified DP in the URL / partner DP. Where in ¶0074 the URL parameter includes the partner DP server address and the AME cookie identifier to be mapped to the partner DP cookie), redirect instructor circuitry to send a redirect instruction to the client device to cause the client device to send a second reporting message to a database proprietor, the redirect instruction to include the AME identifier and the IP address (Seth ¶0117 the AME server (redirect instructor) sends a re-direct response, including the AME cookie identifier and the partner DP address, to the browser (client device). In ¶0048 the response includes a re-direct message, the re-direct message to cause a client device to send a request to the partner database proprietor. Also see ¶0041),  DP message reporting receiver circuitry to receive, after the sending of the redirect instruction, a third reporting message from the database proprietor that includes a database proprietor (DP) identifier (In Seth ¶0133 a DP server (database proprietor) generates a mapping response (third reporting message), which includes a DP cookie (DP identifier). In ¶0134 the DP server sends the mapping response to the AME server (DP message reporting receiver) Also see ¶0041. Fig 12 #1210, #1214, #1216, #1218).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Rowe and Seth so that the client device coupled to a residential gateway can be further used to communicate mapping data according to Seth. This modification facilitates the use of beaconing instructions which are associated with the media and executed by the client browser whenever the media is accessed, where the monitoring information is provided to the audience measurement company irrespective of whether the client is a panelist of the audience measurement company, as taught by Seth ¶0026.
Rowe in view of Seth disclose the client device, the residential gateway and the AME, but are not clear about an IP address is provided without requiring the IP address to be association with a user a registered user account.
Whitehead discloses the above missing limitation; An IP access session can be treated anonymously. A system or service can address the user through the IP address associated with the IP access session without determining the user’s identity or the account; see at least paragraph 0074.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rowe in view of Seth by the teachings of Whitehead by having the above limitations so to be able to collect addressability information about users accessing a service provider’s IP based network; see at least the Abstract.

Regarding claim 2, Rowe in view of Seth and further in view of Whitehead teach the apparatus as defined in claim 1, further including mapper circuitry to map the AME identifier, the IP address and the DP identifier in a linkage mapping record (In Seth ¶0118 the AME server logs the AME cookie to partner DP cookie mapping. For example, the mapping may include the AME cookie identifier and a corresponding partner DP cookie identifier. See Fig 10 #1018. In ¶0117 the address of DP partner address is also linking to the AME cookie identifier.) (Note that it would be obvious to one of ordinary skill in the art the place the linked information into a formal organized object such as a table or record.) (Also see Seth ¶0069).

Regarding claim 3, Rowe in view of Seth and further in view of Whitehead teach the apparatus as defined in claim 1, further including demographic identifier retriever circuitry to request a demographic identifier from the database proprietor that is associated with the DP identifier (In Seth ¶0041 sending a request to an audience measurement entity, and sending another request to cause a database proprietor to send to the audience measurement entity a cookie mapping of an audience measurement entity cookie to a database proprietor cookie corresponding to a client. Where the another request is further to cause the database proprietor to send to the audience measurement entity a demographic characteristic associated with the client. Also see ¶0088 and ¶0090).

Regarding claim 5, Rowe in view of Seth and further in view of Whitehead teach the apparatus as defined in claim 3, further including mapper circuitry to map the AME identifier, the IP address, the DP identifier, and the demographic identifier in a linkage mapping record (In Seth ¶0118 the AME server logs the AME cookie to partner DP cookie mapping. For example, the mapping may include the AME cookie identifier and a corresponding partner DP cookie identifier. See Fig 10 #1018. In ¶0117 the address of DP partner address is also linking to the AME cookie identifier. ¶0041 further links the DP proprietor identifier to demographic information. See Fig 5B. In ¶0092 the AME server store and sends the mapping information. Also see ¶0088 and ¶0090.) (Note that it would be obvious to one of ordinary skill in the art the place the linked information into a formal organized object such as a table, record, or database).

Regarding claim 8, Rowe in view of Seth and further in view of Whitehead teach the apparatus as defined in claim 1, wherein the reporting message receiver circuitry or the AME ID determiner circuitry is to receive a cookie reporting message associated with the AME that is based on beacon instructions from a website accessed from a web browser of the client device after the receiving of the first reporting message (Seth ¶0072 describes a browser requests a web page from the first web server and receives the media with beacon instructions. The beacon instruction includes a URL specifying the web server, publisher, and/or website proprietor from which the beacon instruction originated. The browser, upon receiving the beacon instruction, makes a beacon request to the AME server. In ¶0073 the AME server receives the beacon request from the browser, and the AME server determines whether the beacon request includes an AME cookie).

Regarding claim 9, Rowe in view of Seth and further in view of Whitehead teach the apparatus as defined in claim 1, wherein the AME ID determiner circuitry is to assign an AME cookie ID of an AME cookie to the IP address associated with the first reporting message (In Seth ¶0073 if the beacon request includes an AME cookie, the AME server determines whether the AME cookie is associated with e.g., mapped to a DP cookie value for the specified DP in the URL / partner DP. Where in ¶0074 the URL parameter includes the partner DP server address and the AME cookie identifier to be mapped to the partner DP cookie).

Claim 10 is rejected on the same grounds as claims 1 and 2.
Claim 12 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 5.
Claim 17 is rejected on the same grounds as claim 8.
Claim 18 is rejected on the same grounds as claim 9.
Claim 19 is rejected on the same grounds as claims 1 and 2.
Claim 21 is rejected on the same grounds as claim 3.
Claim 23 is rejected on the same grounds as claim 5.
Claim 28 is rejected on the same grounds as claim 1.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Seth in view of Whitehead and further in view of Besehanic (US 2014/0229970).
Regarding claim 4, Rowe in view of Seth in view of Whitehead teach the apparatus as defined in claim 3, wherein the DP message reporting receiver circuitry is to receive a DP cookie (In Seth ¶0133 a DP server (database proprietor) generates a mapping response (third reporting message), which includes a DP cookie (DP identifier). In ¶0134 the DP server sends the mapping response to the AME server (DP message reporting receiver) Also see ¶0041. Fig 12 #1210, #1214, #1216, #1218), but the combination of applied art does not teach the demographic identifier includes a household identification (HH ID).  
Besehanic discloses the above missing limitation; ¶0035 the demographic information is linked to the IP address and the associated device.
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied combination and Besehanic so that the household IP addresses from the applied art can further be linked to the demographic information of Besehanic. This modification indicate exposure metrics and/or demographic reach metrics for any or all of the media, as taught by Besehanic ¶0035.

Claim 13 is rejected on the same grounds as claim 4.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Seth in view of Whitehead and further in view of Massoudi (US 20190379924).
Regarding claim 24, the applied combination teaches the method as defined in claim 23, but does not teach estimating a household composition after determining that the database proprietor does not have the demographic identifier corresponding to the DP identifier.  
Massoudi teaches estimating a household composition in response to determining that the database proprietor does not have the demographic identifier corresponding to the DP identifier (see at least paragraph 0006; identifies a first client device IP address associated with the first client device, where the first client device is linked to a household profile (household composition information). Further submitting to a content exchange service, a request for content placement opportunities, then receiving content placement opportunities from the content exchange service, where one or more opportunities from the content placement opportunities identify a second client device IP address of a second client device, further linking the second client device to the household profile (household composition information). In 40050 the household profile includes information identifying devices within the household, users of the household e.g., demographic information about multiple users). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application to combine the applied art and Massoudi so that IP to cookie mapping can be further used to identify a second IP address of a related event. As this modification would allow the system to be able to identify relevant advertising content to serve to one or more client devices based on the household profile, as taught by Massoudi ¶0050, indicating an efficient business model for advertisers, and an enhances experience for users.

Regarding claim 25, the applied combination teaches the method as defined in claim 24, further including, after estimating the household composition: comparing the IP address of the client device with one or more IP addresses of the linkage mapping record; identifying one or more IP addresses of the linkage mapping record based on a first characteristic of the one or more IP addresses matching a second characteristic of the IP address; obtaining one or more database proprietor demographic identifiers associated with the one or more identified IP addresses; and mapping the IP address with the one or more database proprietor demographic identifiers associated with the one or more IP addresses (Massoudi 0006 identifies a first client device IP address associated with the first client device, where the first client device is linked to a household profile (household composition information). Further submitting to a content exchange service, a request for content placement opportunities, then receiving content placement opportunities from the content exchange service, where one or more opportunities from the content placement opportunities identify a second client device IP address of a second client device, further linking the second client device to the household profile (household composition information). In 40050 the household profile includes information identifying devices within the household, users of the household e.g., demographic information about multiple users). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426